DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/15/2021. Claims 1-9 and 11-21 are pending in the current office action. Claims 1 and 4 have been amended by the applicant and claims 18-21 are new claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (US 2005/0076986 – of record), in view of Verdier (US 3,645,314).
[AltContent: textbox (Extension of a middle lateral groove that is expanded to a land portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (Crown Block)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: textbox (Crown lateral grooves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder main grooves)][AltContent: arrow][AltContent: textbox (Crown main grooves)][AltContent: arrow][AltContent: textbox (Middle Blocks)][AltContent: arrow][AltContent: textbox (Crown Blocks)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[AltContent: textbox (Middle lateral grooves)]
Regarding claims 1-2
A plurality of blocks 14 which are delimited by a plurality of circumferentially extending grooves 12 and axially extending grooves 13. The plurality of circumferentially extending grooves 12 include two grooves located on both sides of a block row that is disposed on the tire center line CL - (corresponds to a pair of crown main grooves) and two grooves located between the aforementioned crown main grooves and the tread edges Kw – (corresponds to a pair of shoulder main grooves arranged outward in a tire axial direction of the pair of crown main grooves). The plurality of axially extending grooves include a plurality of lug grooves 13 which connect the two circumferentially extending crown main grooves to delimit the plurality of blocks that are disposed on the tire center line CL – (corresponds a plurality of crown lateral grooves that are connecting the pair of crown main grooves to form a plurality of crown blocks) and a plurality of axially extending grooves 13 arranged to connect the crown main grooves and shoulder main grooves to thereby delimit two block rows located on both sides of the plurality of block rows located on the tire center line – (corresponds to a plurality of middle lateral grooves extending from the shoulder main grooves to the respective crown main grooves to form a pair of rows of middle blocks), see depiction of FIG. 8 above.
The plurality of crown  blocks have a radially outermost surface which is intended to contact the road surface (see the top surface of 14 and [0002]) and are reinforced on their circumferentially extending wall surfaces 
Saguchi does not explicitly disclose the crown blocks, protruding portions and grooves are arranged such that the circumferential base reinforcing portions do not intersect with any imaginary regions in which openings of the middle lateral grooves at the pair of crown main grooves are expanded into the pair of crown main grooves along a longitudinal direction of the middle lateral grooves; nor where each reinforced block has a length in the tire circumferential direction that overlaps three of the plurality of middle blocks adjacent in the tire circumferential direction. However, the prior art offers a reasonable suggestion of such arrangements.
Saguchi discloses it is satisfactory if a center C1 of the protruding portion 20 is present within a range Z between a first line-position K1 in which the footprint line K passes through a contact start point P1 where the footprint line K first contacts the lug groove 13 and a second line position K2 in which the footprint line K passes through a contact end point P2 where the footprint line K finally leaves the lug groove 13, see [0045]. That is, the protruding portion is configurable for being offset within the range of Z between K1 and K2 satisfies its inventive concept.  And as depicted in FIG. 2 above with examiner added annotations, a middle lateral groove that is expanded towards a land portion 14, where it is seen that a protruding portion 20 is configured such that an opening of an imaginary region of the middle lateral groove does not intersect with any portion of the protruding portion 20. Therefore, the prior art offers a reasonable suggestion of the claimed crown blocks, protruding portions and middle lateral/crown main grooves orientation. And one would do so as, Saguchi clearly defines FIGS. 1-2 as principal portions of its inventive concept being advantageous for reducing noise by reinforcing the tread blocks, see [0022]-[0023] and [0008].
Furthermore, as witnessed by the various embodiments of tread pattern rib and/or block configurations, it is implied the inventive protruding portions are suitable for use with any tread pattern rib and/or block size and 
 Verdier discloses a tread pattern having median and lateral zones disposed on each side of the median zone. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The median zone to include longitudinal elements 3, 3’ and the lateral zones to include transverse elements 1, 1’. As depicted above, it is readily seen that longitudinal elements 3 overlap at least three mutually adjacent transverse elements 1. Verdier discloses by inserting between transverse elements a longitudinal element or part of it, one improves the cohesion among the different elements of the tread and it then becomes possible to space the elements in such a manner as to give the tread a better gripping characteristic without thereby excessively increasing its mobility, see Col 1 lines 63-68. Therefore, one would appreciate the benefit of modifying the median zone blocks of Saguchi such that at least one elongated block overlaps three adjacent lateral zone blocks, as this would predictably improve the gripping performance of the tread pattern.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Saguchi such that the respective protruding portions of the reinforced blocks are arranged such that the circumferential base reinforcing portions do not intersect with any imaginary regions in which openings of the middle lateral grooves at the pair of crown main grooves are expanded into the pair of crown main grooves along a longitudinal direction of the middle lateral grooves as reasonably suggested by Saguchi and to size the median zone block such that each reinforced block has a length in the tire circumferential direction that overlaps three of the plurality of middle blocks adjacent in the tire circumferential direction to reduce noise caused by discontinuous tread portions such as tread blocks and enhance the gripping property of the tread pattern.  
Regarding claim 3, Saguchi teaches the blocks 14 comprises a plurality of the protruding portions 20.
Regarding claim 11, Saguchi teaches the plurality of blocks 14 comprises a plurality of the protruding portions 20 being arranged in such a manner that a plurality of the protruding portions appear in a zigzag manner in at least one of the main grooves, see Fig. 8.
Claims 4-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (US 2005/0076986 – of record), in view of Verdier (US 3,645,314), as applied to claim 1 above, in view of at least one Heinhaupt (US 2017/0326919 – of record) and/or De Benedittis (US 2010/0258228 – of record).
Regarding claim 4, Saguchi does not explicitly disclose the protruding portions are located on lateral sidewalls facing at least one of the lateral grooves. However, it would have been necessary and obvious to look to the prior art for exemplary configurations of protruding portions in tread patterns. Heinhaupt provide this teaching. Heinhaupt discloses an improved tread pattern being advantageous for positive engagement of the tread with soft ground, thereby acting as traction edges, see [0018]. The tread pattern includes a plurality of projections 14 - (corresponds to a lateral base reinforcing portion), which are located on a block edge 11’ which faces traverse grooves 5 and has a smaller footprint than the block 2, see Fig. 1  - (corresponds to the at least one lateral sidewall is provided with at least one lateral base reinforcing portion, and the at least one lateral base reinforcing portion has a length shorter than a length of the at least one lateral sidewall in a longitudinal direction of the lateral grooves). 
De Benedittis discloses an improved tread pattern that is advantageous for ejecting objects from the tread, see [0006]. The tread pattern includes a plurality of ejectors 30 – (corresponds to lateral base reinforcing portions), which are located on lug edges 14 – (corresponds to block edges) which face lateral grooves 21 and have a smaller footprint than the lugs – (corresponds to the at least one lateral sidewall is provided with 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blocks of the tread pattern of Saguchi such that the blocks have protruding portions that are provided facing the lug grooves, where the protruding portions have a length shorter than a length of the lateral sidewall of the block as taught by Heinhaupt and/or De Benedittis to provide the tire with the aforementioned benefits. 
Regarding claim 5, modified Saguchi discloses the projections 14, see Heinhaupt and/or ejectors 30, see De Benedittis Fig. 1, in the longitudinal direction is located in a middle region of at least one block edge (corresponds to a lateral sidewall, Fig. 1).
Regarding claims 6-7, modified Saguchi discloses ejectors 30, in the longitudinal direction are located in each end region of the at least one lug edge (corresponds to at least one lateral base reinforcing portion, in the longitudinal direction, is located in each of an end region of the at least one lateral sidewall), see De Benedittis Fig. 1.
Regarding claims 8-9, modified Saguchi discloses ejectors 30, are located in each end region of one lug edge (corresponds to a first lateral sidewall is provided with the lateral base reinforcing portion in each of end 
Regarding claims 12-15, modified Saguchi teaches the protruding portion 20 – (corresponds to a circumferential base reinforcing portion) has a smaller footprint than the block 14, see Fig. 2 – (corresponds to the circumferential base reinforcing portion has a length shorter than a length of the circumferential sidewall in a longitudinal direction of one of the main grooves); and the plurality of blocks 14 comprises a plurality of the protruding portions 20 being arranged in such a manner that a plurality of the protruding portions appear in a zigzag manner in at least one of the main grooves, see Fig. 8 – (corresponds to the plurality of the reinforced blocks are arranged in such a manner that a plurality of circumferential base reinforcing portions appear in a zigzag manner in the of the main grooves).
Regarding claims 16-17, modified Saguchi teaches a tread pattern including a plurality of blocks 14 which includes crown blocks, see B1, middle blocks, see B2, B3 which are arranged axially outward of the crown blocks and shoulder blocks, see B4, B5 which are arranged axially outward of the middle blocks. The reference further implies the location of the protruding portions is not limited to a particular land portion, wherein various 
Therefore, to provide the protruding portions of the tread pattern of Saguchi with the claimed configurations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Heinhaupt or De Benedittis, since all the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Notably, one skilled in the art would have recognized the protruding portions used in Heinhaupt and/or De Benedittis would allow the tread pattern of Saguchi to be improved by adding traction edges and/or stone ejecting means in the lateral grooves of the tread pattern.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (US 2005/0076986 – of record), in view of Verdier (US 3,645,314), as applied to claim 1 above, in view of Takayama.
Regarding claims 18-21, modified Saguchi does not explicitly disclose the claimed shape of the reinforced blocks. However, as disclosed in the rejection of claim 1 above, elongated blocks provide a benefit of enhanced gripping. Therefore, it would have been necessary and obvious to look to the prior art for exemplary configurations of elongated blocks in tread patterns.
Takayama discloses an improved tread pattern being advantageous for improved noise performance without sacrificing other performances such as on snow performance, see [0005]. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: arrow][AltContent: textbox (First portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The tread pattern includes a center block Bc that is configured to have circumferential sidewalls comprise the claimed first/second portions in the claimed manner, see annotations above. 
Furthermore, the center block is configured to have a first wall portion, second wall portion and third wall portion disposed between the first and second wall portions in the claimed orientation, see annotations below.
[AltContent: arrow][AltContent: textbox (Third Wall portion)][AltContent: textbox (Second Wall portion)][AltContent: arrow][AltContent: textbox (First Wall portion)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to in the tread plan view, the at least one base reinforcing portion protrudes outwardly in the tire axial direction with respect to a virtual straight line in which the first wall portion is expanded; and a recess is formed between the third wall portion and the at least one base reinforcing portion. Restricting the protruding portion to be only on the first portion and not the second portions while being formed as above, is simply a matter of design choice where Saguchi offers that the protruding portions increases rigidity against tread compression. Thus, one would experimentally consider optimal positions in the tread for placing the protruding portions. It being .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
As to claims 2-9 and 11-17, no remarks were offered, thus the claims are rejected for their dependence upon a rejected claim 1 as well as their limitations covered above. The rejections are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2021